           Case 6:19-cv-00356-ADA Document 29 Filed 09/18/19 Page 1 of 26




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

    HAMMOND DEVELOPMENT                         §
    INTERNATIONAL, INC.                         §
                                                §
                    Plaintiff,                  §
                                                §
         v.                                     §
                                                        CIVIL ACTION No. 6:19-cv-00356-ADA
                                                §
    GOOGLE LLC                                  §       JURY TRIAL DEMANDED
                                                §
                    Defendant.
                                                §

                 DEFENDANT GOOGLE LLC’S ANSWER TO PLAINTIFF’S
                 ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

         Defendant Google LLC (“Google”) answers the Original Complaint of Plaintiff

Hammond Development International, Inc. (“Plaintiff” or “HDI”) as follows:

                                    NATURE OF THE SUIT

         1.      Google admits that Plaintiff’s Original Complaint purports to state a claim for

patent infringement arising under the patent laws of the United States, Title 35 of the United

States Code. Except as expressly admitted, Google denies all remaining allegations in paragraph

1, and specifically denies that it has committed any acts of infringement.

                                         THE PARTIES

         2.      Google is without knowledge or information sufficient to form a belief as to the

truth of the allegations of paragraph 2, and therefore denies them.

         3.      Google admits that Google LLC is a Delaware limited liability company with a

principal place of business at 1600 Amphitheatre Parkway, Mountain View, California 94043.

Google admits that it is registered to do business in Texas and can be served via its registered

agent, Corporation Service Company dba CSC – Lawyers Incorporating Service Company at 211




4852-2242-1670
            Case 6:19-cv-00356-ADA Document 29 Filed 09/18/19 Page 2 of 26




East 7th Street, Suite 620, Austin, Texas 78701-3218. Except as expressly admitted, Google

denies all remaining allegations in paragraph 3.

                                   JURISDICTION AND VENUE

         4.      Google admits that Plaintiff’s Original Complaint purports to state an action

under the patent laws of the United States and that this Court has subject matter jurisdiction over

such claims under 28 U.S.C. §§ 1331 and 1338. Except as expressly admitted, Google denies all

remaining allegations in paragraph 4.

         5.      Google does not contest personal jurisdiction in this District solely for the purpose

of this action.     Except as expressly admitted, Google denies all remaining allegations in

paragraph 5, and specifically denies that it has committed or is committing any acts of patent

infringement in this District or any other District.

         6.      Google admits that, for purposes of this action, venue is proper in this District

under 28 U.S.C. § 1400(b). Google denies that venue in this District is convenient under 28

U.S.C. § 1404(a). Google admits that it has business offices in this District. Except as expressly

admitted, Google denies all remaining allegations in paragraph 6, and specifically denies that it

has committed or is committing any acts of patent infringement in this District or any other

District.

         7.      Google admits that it has invested in network infrastructure that has three distinct

elements: core data centers, Edge Points of Presence (PoPs), and Edge caching and services

nodes (Google Global Cache, or GGC). Except as expressly admitted, Google denies all

remaining allegations in paragraph 7.

         8.      Google admits that at https://peering.google.com/#/infrastructure, the following

text, among other text, appears:

                 “Data centers


4852-2242-1670                                                            Google’s Answer to Original Complaint
                                                  -2-                             6:19-cv-00356-ADA
           Case 6:19-cv-00356-ADA Document 29 Filed 09/18/19 Page 3 of 26




                 Google operates data centers that we use for computation and backend storage.

                 We have data centers in the Americas, Europe and Asia.

                 Our data centers are the heart of Google content and services.

                 Google has built a large, specialized data network to link all of its data centers

                 together so that content can be replicated across multiple sites for resilience, and

                 services can be delivered closest to the end user.”

Except as expressly admitted, Google denies any remaining allegations of paragraph 8.

         9.      Google admits that at https://peering.google.com/#/infrastructure, the following

text, among other text, appears:

                 “Edge Points of Presence (PoPs)

                 Our Edge Points of Presence (PoPs) are where we connect Google's network to

                 the rest of the internet via peering. We are present on over 90 internet exchanges

                 and at over 100 interconnection facilities around the world.

                 By operating an extensive global network of interconnection points we can bring

                 Google traffic closer to our peers, thereby reducing their costs and providing users

                 with a better experience.

                 Google operates a large, global meshed network that connects our Edge PoPs to

                 our data centers.”

Except as expressly admitted, Google denies any remaining allegations of paragraph 9.

         10.     Google admits that there is an Edge PoP within the State of Texas. Except as

expressly admitted, Google denies any remaining allegations of paragraph 10.

         11.     Google admits that at https://peering.google.com/#/infrastructure, the following

text, among other text, appears:




4852-2242-1670                                                           Google’s Answer to Original Complaint
                                                  -3-                            6:19-cv-00356-ADA
           Case 6:19-cv-00356-ADA Document 29 Filed 09/18/19 Page 4 of 26




                 “Edge nodes (Google Global Cache, or GGC)

                 Our edge nodes (called Google Global Cache, or GGC) represent the tier of

                 Google's infrastructure closest to our users. With our edge nodes, network

                 operators and internet service providers deploy Google-supplied servers inside

                 their network.

                 Static content that is very popular with the local host's user base, including

                 YouTube and Google Play, is temporarily cached on edge nodes. Google's traffic

                 management systems direct user requests to an edge node that will provide the

                 best experience.

                 In some locations, we also use our edge nodes to support the delivery of other

                 Google services, such as Google Search, by proxying traffic where it will deliver

                 improved end-to-end performance for the end user.”

Except as expressly admitted, Google denies any remaining allegations of paragraph 11.

         12.     Google denies all allegations in paragraph 12.

         13.     Google admits that as of September 18, 2019, https://careers.google.com lists job

openings in Austin, Texas.          Except as expressly admitted, Google denies all remaining

allegations in paragraph 13.

         14.     Google admits that it has offices in Austin, Texas, including at 500 West 2nd

Street, Austin, Texas 78701.        Except as expressly admitted, Google denies all remaining

allegations in paragraph 14.

         15.     Google admits that it has and does do business in the State of Texas. Except as

expressly admitted, Google denies all remaining allegations in paragraph 15, and specifically




4852-2242-1670                                                         Google’s Answer to Original Complaint
                                                 -4-                           6:19-cv-00356-ADA
           Case 6:19-cv-00356-ADA Document 29 Filed 09/18/19 Page 5 of 26




denies that it has committed or is committing any acts of patent infringement in this District or

any other District.

         16.     Google admits that, for purposes of this action, venue is proper in this District.

Google denies that venue in this District is convenient under 28 U.S.C. § 1404(a). Except as

expressly admitted, Google denies all remaining allegations in paragraph 16.

                                    THE PATENTS-IN-SUIT

         17.     Google admits that the Plaintiff’s Original Complaint asserts infringement of

United States Patent Nos. 9,264,483 (“the ’483 Patent”), 9,420,011 (“the ’011 Patent”),

9,456,040 (“the ’040 Patent”), 9,705,937 (“the ’937 Patent”), 9,716,732 (“the ’732 Patent”),

10,193,935 (“the ’935 Patent”), 10,264,032 (“the ’032 Patent”), and 10,270,816 (“the ’816

Patent”) (collectively, “the Patents-in-Suit”). Except as expressly admitted, Google denies all

remaining allegations in paragraph 17, and specifically denies that it has committed or is

committing any acts of patent infringement.

         18.     Google admits that the cover page of the ’483 Patent states that its title is

“Method and System for Enabling a Communication Device to Remotely Execute an

Application,” it issued on February 16, 2016, from U.S. Patent Application No. 11/779,722, and

it was filed on July 18, 2007. Google also admits that the cover page lists Daniel D. Hammond

as the sole inventor. Google admits that Exhibit 1 to Plaintiff’s Original Complaint purports to

be a copy of the ’483 Patent. Except as expressly admitted, Google denies all remaining

allegations in paragraph 18.

         19.     Google denies all allegations in paragraph 19.

         20.     Google is without knowledge or information sufficient to form a belief as to the

truth of the allegations of paragraph 20, and therefore denies them.

         21.     Google denies all allegations in paragraph 21.


4852-2242-1670                                                          Google’s Answer to Original Complaint
                                                 -5-                            6:19-cv-00356-ADA
           Case 6:19-cv-00356-ADA Document 29 Filed 09/18/19 Page 6 of 26




         22.     Google is without knowledge or information sufficient to form a belief as to the

truth of the allegations of paragraph 22, and therefore denies them.

         23.     Google admits that the cover page of the ’011 Patent states that its title is

“Method and System for Enabling a Communication Device to Remotely Execute an

Application,” it issued on August 16, 2016, from U.S. Patent Application No. 14/975,747, and it

was filed on December 19, 2015. Google also admits that the cover lists Daniel D. Hammond as

the sole inventor. Google admits that Exhibit 2 to Plaintiff’s Original Complaint purports to be a

copy of the ’011 Patent. Except as expressly admitted, Google denies all remaining allegations

in paragraph 23.

         24.     Google admits that the cover page of the ’011 Patent states that it is a continuation

of application No. 11/779,722 that issued as the ’483 Patent. Except as expressly admitted,

Google denies all remaining allegations in paragraph 24.

         25.     Google denies all allegations in paragraph 25.

         26.     Google is without knowledge or information sufficient to form a belief as to the

truth of the allegations of paragraph 26, and therefore denies them.

         27.     Google denies all allegations in paragraph 27.

         28.     Google is without knowledge or information sufficient to form a belief as to the

truth of the allegations of paragraph 28, and therefore denies them.

         29.     Google admits that the cover page of the ’040 Patent states that its title is

“Method and System for Enabling a Communication Device to Remotely Execute an

Application,” it issued on September 27, 2016, from U.S. Patent Application No. 14/985,926,

and it was filed on December 31, 2015. Google also admits that the cover lists Daniel D.

Hammond as the sole inventor. Google admits that Exhibit 3 to Plaintiff’s Original Complaint




4852-2242-1670                                                            Google’s Answer to Original Complaint
                                                  -6-                             6:19-cv-00356-ADA
           Case 6:19-cv-00356-ADA Document 29 Filed 09/18/19 Page 7 of 26




purports to be a copy of the ’040 Patent. Except as expressly admitted, Google denies all

remaining allegations in paragraph 29.

         30.     Google admits that the cover page of the ’040 Patent states that it is a continuation

of application No. 11/779,722 that issued as the ’483 Patent. Except as expressly admitted,

Google denies all remaining allegations in paragraph 30.

         31.     Google denies all allegations in paragraph 31.

         32.     Google is without knowledge or information sufficient to form a belief as to the

truth of the allegations of paragraph 32, and therefore denies them.

         33.     Google denies all allegations in paragraph 33.

         34.     Google is without knowledge or information sufficient to form a belief as to the

truth of the allegations of paragraph 34, and therefore denies them.

         35.     Google admits that the cover page of the ’937 Patent states that its title is

“Method and System for Enabling a Communication Device to Remotely Execute an

Application,” it issued on July 11, 2017, from U.S. Patent Application No. 15/236,644, and it

was filed on August 15, 2016. Google also admits that the cover lists Daniel D. Hammond as the

sole inventor. Google admits that Exhibit 4 to Plaintiff’s Original Complaint purports to be a

copy of the ’937 Patent.        Except as expressly admitted, Google denies all allegations in

paragraph 35.

         36.     Google admits that the cover page of the ’937 Patent states that it is a continuation

of application No. 14/975,747 that issued as the ’011 Patent, which purports to be a continuation

of application No. 11/779,722 that issued as the ’483 Patent. Except as expressly admitted,

Google denies all remaining allegations in paragraph 36.

         37.     Google denies all allegations in paragraph 37.




4852-2242-1670                                                            Google’s Answer to Original Complaint
                                                  -7-                             6:19-cv-00356-ADA
           Case 6:19-cv-00356-ADA Document 29 Filed 09/18/19 Page 8 of 26




         38.     Google is without knowledge or information sufficient to form a belief as to the

truth of the allegations of paragraph 38, and therefore denies them.

         39.     Google denies all allegations in paragraph 39.

         40.     Google is without knowledge or information sufficient to form a belief as to the

truth of the allegations of paragraph 40, and therefore denies them.

         41.     Google admits that the cover page of the ’732 Patent states that its title is

“Method and System for Enabling a Communication Device to Remotely Execute an

Application,” it issued on July 25, 2017, from U.S. Patent Application No. 15/241,191, and it

was filed on August 19, 2016. Google also admits that the cover lists Daniel D. Hammond as the

sole inventor. Google admits that Exhibit 5 to Plaintiff’s Original Complaint purports to be a

copy of the ’732 Patent. Except as expressly admitted, Google denies all remaining allegations

in paragraph 41.

         42.     Google admits that the cover page of the ’732 Patent states that it is a continuation

of application No. 14/985,926 that issued as the ’040 Patent, which purports to be a continuation

of application No. 11/779,722 that as the ’483 Patent. Except as expressly admitted, Google

denies all remaining allegations in paragraph 42.

         43.     Google denies all allegations in paragraph 43.

         44.     Google is without knowledge or information sufficient to form a belief as to the

truth of the allegations of paragraph 44, and therefore denies them.

         45.     Google denies all allegations in paragraph 45.

         46.     Google is without knowledge or information sufficient to form a belief as to the

truth of the allegations of paragraph 46, and therefore denies them.




4852-2242-1670                                                            Google’s Answer to Original Complaint
                                                  -8-                             6:19-cv-00356-ADA
           Case 6:19-cv-00356-ADA Document 29 Filed 09/18/19 Page 9 of 26




         47.     Google admits that the cover page of the ’935 Patent states that its title is

“Method and System for Enabling a Communication Device to Remotely Execute an

Application,” it issued on January 29, 2019, from U.S. Patent Application No. 15/613,756, and it

was filed on June 5, 2017. Google also admits that the cover lists Daniel D. Hammond as the

sole inventor. Google admits that Exhibit 6 to Plaintiff’s Original Complaint purports to be a

copy of the ’935 Patent. Except as expressly admitted, Google denies all remaining allegations

in paragraph 47.

         48.     Google admits that the cover page of the ’935 Patent states that it is a continuation

of application No. 15/236,644 that issued as the ’937 Patent, which purports to be a continuation

of application No. 14/975,747 that issued as the ’011 Patent, which purports to be a continuation

of application No. 11/779,722 that issued as the ’483 Patent. Except as expressly admitted,

Google denies all remaining allegations in paragraph 48.

         49.     Google denies all allegations in paragraph 49.

         50.     Google is without knowledge or information sufficient to form a belief as to the

truth of the allegations of paragraph 50, and therefore denies them.

         51.     Google denies all allegations in paragraph 51.

         52.     Google is without knowledge or information sufficient to form a belief as to the

truth of the allegations of paragraph 52, and therefore denies them.

         53.     Google admits that the cover page of the ’032 Patent states that its title is

“Method and System for Enabling a Communication Device to Remotely Execute an

Application,” it issued on April 16, 2019, from U.S. Patent Application No. 16/257,604, and it

was filed on January 25, 2019. Google also admits that the cover lists Daniel D. Hammond as

the sole inventor. Google admits that Exhibit 7 to Plaintiff’s Original Complaint purports to be a




4852-2242-1670                                                            Google’s Answer to Original Complaint
                                                  -9-                             6:19-cv-00356-ADA
          Case 6:19-cv-00356-ADA Document 29 Filed 09/18/19 Page 10 of 26




copy of the ’032 Patent. Except as expressly admitted, Google denies all remaining allegations

in paragraph 53.

         54.     Google admits that the cover page of the ’032 Patent states that it is a continuation

of application No. 15/613,756 that issued as the ’935 Patent, which purports to be a continuation

of application No. 15/236,644 that issued as the ’937 Patent, which purports to be a continuation

of application No. 14/975,747 that issued as the ’011 Patent, which purports to be a continuation

of application No. 11/779,722 that issued as the ’483 Patent. Except as expressly admitted,

Google denies all remaining allegations in paragraph 54.

         55.     Google denies all allegations in paragraph 55.

         56.     Google is without knowledge or information sufficient to form a belief as to the

truth of the allegations of paragraph 56, and therefore denies them.

         57.     Google is without knowledge or information sufficient to form a belief as to the

truth of the allegations of paragraph 57, and therefore denies them.

         58.     Google admits that the cover page of the ’816 Patent states that its title is

“Method and System for Enabling a Communication Device to Remotely Execute an

Application,” it issued on April 23, 2019, from U.S. Patent Application No. 16/193,532, and it

was filed on November 16, 2018. Google also admits that the cover lists Daniel D. Hammond as

the sole inventor. Google admits that Exhibit 8 to Plaintiff’s Original Complaint purports to be a

copy of the ’816 Patent. Except as expressly admitted, Google denies all remaining allegations

in paragraph 58.

         59.     Google admits that the cover page of the ’816 Patent states that it is a continuation

of application No. 15/613,756 that issued as the ‘935 Patent, which purports to be a continuation

of application No. 15/236,644 that issued as the ’937 Patent, which purports to be a continuation




4852-2242-1670                                                            Google’s Answer to Original Complaint
                                                 -10-                             6:19-cv-00356-ADA
          Case 6:19-cv-00356-ADA Document 29 Filed 09/18/19 Page 11 of 26




of the application No. 14/975,747 that issued as the ’011 Patent, which purports to be a

continuation of the application No. 11/779,722 that issued as the ’483 Patent.                 Except as

expressly admitted, Google denies all remaining allegations in paragraph 59.

         60.     Google denies all allegations in paragraph 60.

         61.     Google is without knowledge or information sufficient to form a belief as to the

truth of the allegations of paragraph 61, and therefore denies them.

         62.     Google denies all allegations in paragraph 62.

         63.     Google is without knowledge or information sufficient to form a belief as to the

truth of the allegations of paragraph 63, and therefore denies them.

         64.     Google admits that it does not have a license under the Patents-in-Suit from

Plaintiff. Except as expressly admitted, Google denies all remaining allegations in paragraph 64.

         65.     Google admits that it does not have Plaintiff’s permission to make, use, sell, offer

to sell, or import products that infringe any valid claim of the Patents-in-Suit.              Except as

expressly admitted, Google denies all remaining allegations in paragraph 65, and specifically

denies that it has committed or is committing any acts of patent infringement.

         66.     Google denies all allegations in paragraph 66, and specifically denies that it has

committed or is committing any acts of patent infringement.

                                   GENERAL ALLEGATIONS

         67.     Google denies the allegations in paragraph 67, and specifically denies that it has

committed or is committing any acts of patent infringement.

         68.     Google denies the allegations in paragraph 68, and specifically denies that it has

committed or is committing any acts of patent infringement.

         69.     Google denies all allegations in paragraph 69, and specifically denies that it has

committed or is committing any acts of patent infringement.


4852-2242-1670                                                           Google’s Answer to Original Complaint
                                                 -11-                            6:19-cv-00356-ADA
          Case 6:19-cv-00356-ADA Document 29 Filed 09/18/19 Page 12 of 26




         70.     Google denies all allegations in paragraph 70, and specifically denies that it has

induced any acts of infringement.

         71.     Google admits that it has had knowledge of the Patents-in-Suit since being served

with Plaintiff’s Original Complaint on June 14, 2019. Except as expressly admitted, Google

denies all remaining allegations in paragraph 71.

         72.     Google denies all allegations in paragraph 72.

         73.     Google denies all allegations in paragraph 73.

         74.     Google denies all allegations in paragraph 74, and specifically denies that it has

committed or is committing any acts of patent infringement.

         75.     Google admits that it sells products not identified in Plaintiff’s Original

Complaint. Except as expressly admitted, Google denies all remaining allegations in paragraph

75, and specifically denies that it has committed or is committing any acts of patent

infringement.

         76.     Google admits that it does not have Plaintiff’s permission to make, use, sell, offer

to sell, or import products that infringe any valid claim of the Patent-in-Suit. Except as expressly

admitted, Google denies all remaining allegations in paragraph 76, and specifically denies that it

has committed or is committing any acts of patent infringement.

         77.     Google admits that Exhibits 9–35 are attached to Plaintiff’s Original Complaint.

Except as expressly admitted, Google denies all remaining allegations in paragraph 77, and

specifically denies that it has committed or is committing any acts of patent infringement.

         78.     For each count below, Google incorporates by reference its responses to

paragraphs 1–77 of Plaintiff’s Original Complaint.




4852-2242-1670                                                           Google’s Answer to Original Complaint
                                                 -12-                            6:19-cv-00356-ADA
          Case 6:19-cv-00356-ADA Document 29 Filed 09/18/19 Page 13 of 26




                 COUNT I – ALLEGED INFRINGEMENT OF THE ’483 PATENT

         79.      Google incorporates by reference its responses to paragraphs 1–78 of Plaintiff’s

Original Complaint.

         80.      Google denies all allegations in paragraph 80, and specifically denies that it

infringes or has infringed the ’483 Patent, either directly or indirectly.

         81.      Google denies all allegations in paragraph 81, and specifically denies that it

infringes or has infringed the ’483 Patent, either directly or indirectly.

         82.      Google denies all allegations in paragraph 82, and specifically denies that it

infringes or has infringed the ’483 Patent, either directly or indirectly.

         83.      Google admits that some Google Home/Nest Devices operate with a system that

is capable of performing speech-to-text, speech recognition, and natural language understanding.

Google admits that some Google Home/Nest Devices operate with Google Assistant. Google

denies all remaining allegations in paragraph 83, and specifically denies that it infringes or has

infringed the ’483 Patent, either directly or indirectly.

         84.      Google denies all allegations in paragraph 84, and specifically denies that it

infringes or has infringed the ’483 Patent, either directly or indirectly.

         85.      Google admits that it has had knowledge of the ’483 Patent since being served

with Plaintiff’s Original Complaint on June 14, 2019. Except as expressly admitted, Google

denies all remaining allegations in paragraph 85.

         86.      Google denies all allegations in paragraph 86, and specifically denies that it

infringes or has infringed the ’483 Patent, either directly or indirectly.

         87.      Google admits that Exhibit 9 to Plaintiff’s Original Complaint purports to be a

chart comparing Google’s products to one or more claims of the ’483 Patent. Google denies all




4852-2242-1670                                                               Google’s Answer to Original Complaint
                                                 -13-                                6:19-cv-00356-ADA
          Case 6:19-cv-00356-ADA Document 29 Filed 09/18/19 Page 14 of 26




allegations in paragraph 87, including all allegations set forth in Exhibit 9, and specifically

denies that it infringes or has infringed the ’483 Patent, either directly or indirectly.

         88.      Google denies the allegations in paragraph 88, and specifically denies that it

infringes or has infringed the ’483 Patent, either directly or indirectly.

                 COUNT II – ALLEGED INFRINGEMENT OF THE ’011 PATENT

         89.      Google incorporates by reference its responses to paragraphs 1–88 of Plaintiff’s

Original Complaint.

         90.      Google denies all allegations in paragraph 90, and specifically denies that it

infringes or has infringed the ’011 Patent, either directly or indirectly.

         91.      Google denies all allegations in paragraph 91, and specifically denies that it

infringes or has infringed the ’011 Patent, either directly or indirectly.

         92.      Google denies all allegations in paragraph 92, and specifically denies that it

infringes or has infringed the ’011 Patent, either directly or indirectly.

         93.      Google denies all allegations in paragraph 93, and specifically denies that it

infringes or has infringed the ’011 Patent, either directly or indirectly.

         94.      Google admits that it has had knowledge of the ’011 Patent since being served

with Plaintiff’s Original Complaint on June 14, 2019. Except as expressly admitted, Google

denies all remaining allegations in paragraph 94.

         95.      Google admits that Exhibit 10 to Plaintiff’s Original Complaint purports to be a

chart comparing Google’s products to one or more claims of the ’011 Patent. Google denies all

allegations in paragraph 95, including all allegations set forth in Exhibit 10, and specifically

denies that it infringes or has infringed the ’011 Patent, either directly or indirectly.

         96.      Google denies the allegations in paragraph 96, and specifically denies that it

infringes or has infringed the ’011 Patent, either directly or indirectly.


4852-2242-1670                                                               Google’s Answer to Original Complaint
                                                 -14-                                6:19-cv-00356-ADA
          Case 6:19-cv-00356-ADA Document 29 Filed 09/18/19 Page 15 of 26




                 COUNT III – ALLEGED INFRINGEMENT OF THE ’040 PATENT

         97.       Google incorporates by reference its responses to paragraphs 1–96 of Plaintiff’s

Original Complaint.

         98.       Google denies all allegations in paragraph 98, and specifically denies that it

infringes or has infringed the ’040 Patent, either directly or indirectly.

         99.       Google denies all allegations in paragraph 99, and specifically denies that it

infringes or has infringed the ’040 Patent, either directly or indirectly.

         100.      Google denies all allegations in paragraph 100, and specifically denies that it

infringes or has infringed the ’040 Patent, either directly or indirectly.

         101.      Google denies all allegations in paragraph 101, and specifically denies that it

infringes or has infringed the ’040 Patent, either directly or indirectly.

         102.      Google admits that it has had knowledge of the ’040 Patent since being served

with Plaintiff’s Original Complaint on June 14, 2019. Except as expressly admitted, Google

denies the remaining allegations in paragraph 102.

         103.      Google admits that Exhibit 11 to Plaintiff’s Original Complaint purports to be a

chart comparing Google’s products to one or more claims of the ’040 Patent. Google denies all

allegations in paragraph 103, including all allegations set forth in Exhibit 11, and specifically

denies that it infringes or has infringed the ’040 Patent, either directly or indirectly.

         104.      Google denies the allegations in paragraph 104, and specifically denies that it

infringes or has infringed the ’040 Patent, either directly or indirectly.

                 COUNT IV – ALLEGED INFRINGEMENT OF THE ’937 PATENT

         105.      Google incorporates by reference its responses to paragraphs 1–104 of Plaintiff’s

Original Complaint.




4852-2242-1670                                                               Google’s Answer to Original Complaint
                                                  -15-                               6:19-cv-00356-ADA
          Case 6:19-cv-00356-ADA Document 29 Filed 09/18/19 Page 16 of 26




         106.     Google denies all allegations in paragraph 106, and specifically denies that it

infringes or has infringed the ’937 Patent, either directly or indirectly.

         107.     Google denies all allegations in paragraph 107, and specifically denies that it

infringes or has infringed the ’937 Patent, either directly or indirectly.

         108.     Google admits that it makes, uses, sells, offers for sale, and/or imports certain

Google Home/Nest devices.          Except as expressly admitted, Google denies the remaining

allegations in paragraph 108.

         109.     Google denies all allegations in paragraph 109, and specifically denies that it

infringes or has infringed the ’937 Patent, either directly or indirectly.

         110.     Google admits that it has had knowledge of the ’937 Patent since being served

with Plaintiff’s Original Complaint on June 14, 2019. Except as expressly admitted, Google

denies the remaining allegations in paragraph 110.

         111.     Google admits that Exhibit 12 to Plaintiff’s Original Complaint purports to be a

chart comparing Google’s products to one or more claims of the ’937 Patent. Google denies all

allegations in paragraph 111, including all allegations set forth in Exhibit 12, and specifically

denies that it infringes or has infringed the ’937 Patent, either directly or indirectly.

         112.     Google denies the allegations in paragraph 112, and specifically denies that it

infringes or has infringed the ’937 Patent, either directly or indirectly.

                 COUNT V – ALLEGED INFRINGEMENT OF THE ’732 PATENT

         113.     Google incorporates by reference its responses to paragraphs 1–112 of Plaintiff’s

Original Complaint.

         114.     Google denies all allegations in paragraph 114, and specifically denies that it

infringes or has infringed the ’732 Patent, either directly or indirectly.




4852-2242-1670                                                               Google’s Answer to Original Complaint
                                                 -16-                                6:19-cv-00356-ADA
          Case 6:19-cv-00356-ADA Document 29 Filed 09/18/19 Page 17 of 26




         115.      Google denies all allegations in paragraph 115, and specifically denies that it

infringes or has infringed the ’732 Patent, either directly or indirectly.

         116.      Google denies all allegations in paragraph 116, and specifically denies that it

infringes or has infringed the ’732 Patent, either directly or indirectly.

         117.      Google admits that it has had knowledge of the ’732 Patent since being served

with Plaintiff’s Original Complaint on June 14, 2019. Except as expressly admitted, Google

denies the remaining allegations in paragraph 117.

         118.      Google admits that Exhibit 13 to Plaintiff’s Original Complaint purports to be a

chart comparing Google’s products to one or more claims of the ’732 Patent. Google denies all

allegations in paragraph 118, including all allegations set forth in Exhibit 13, and specifically

denies that it infringes or has infringed the ’732 Patent, either directly or indirectly.

         119.      Google denies the allegations in paragraph 119, and specifically denies that it

infringes or has infringed the ’732 Patent, either directly or indirectly.

                 COUNT VI – ALLEGED INFRINGEMENT OF THE ’935 PATENT

         120.      Google incorporates by reference its responses to paragraphs 1–119 of Plaintiff’s

Original Complaint.

         121.      Google denies all allegations in paragraph 121, and specifically denies that it

infringes or has infringed the ’935 Patent, either directly or indirectly.

         122.      Google denies all allegations in paragraph 122, and specifically denies that it

infringes or has infringed the ’935 Patent, either directly or indirectly.

         123.      Google denies all allegations in paragraph 123, and specifically denies that it

infringes or has infringed the ’935 Patent, either directly or indirectly.

         124.      Google denies all allegations in paragraph 124, and specifically denies that it

infringes or has infringed the ’935 Patent, either directly or indirectly.


4852-2242-1670                                                               Google’s Answer to Original Complaint
                                                  -17-                               6:19-cv-00356-ADA
          Case 6:19-cv-00356-ADA Document 29 Filed 09/18/19 Page 18 of 26




         125.      Google admits that it has had knowledge of the ’935 Patent since being served

with Plaintiff’s Original Complaint on June 14, 2019. Except as expressly admitted, Google

denies the remaining allegations in paragraph 125.

         126.      Google admits that Exhibit 14 to Plaintiff’s Original Complaint purports to be a

chart comparing Google’s products to one or more claims of the ’935 Patent. Google denies all

allegations in paragraph 126, including all allegations set forth in Exhibit 14, and specifically

denies that it infringes or has infringed the ’935 Patent, either directly or indirectly.

         127.      Google denies the allegations in paragraph 127, and specifically denies that it

infringes or has infringed the ’935 Patent, either directly or indirectly.

                 COUNT VII – ALLEGED INFRINGEMENT OF THE ’032 PATENT

         128.      Google incorporates by reference its responses to paragraphs 1–127 of Plaintiff’s

Original Complaint.

         129.      Google denies all allegations in paragraph 129, and specifically denies that it

infringes or has infringed the ’032 Patent, either directly or indirectly.

         130.      Google denies all allegations in paragraph 130, and specifically denies that it

infringes or has infringed the ’032 Patent, either directly or indirectly.

         131.      Google denies all allegations in paragraph 131, and specifically denies that it

infringes or has infringed the ’032 Patent, either directly or indirectly.

         132.      Google admits that it makes, uses, sells, offers for sale, and/or imports certain

Google Home/Nest devices.           Except as expressly admitted, Google denies the remaining

allegations in paragraph 132.

         133.      Google denies all allegations in paragraph 133, and specifically denies that it

infringes or has infringed the ’032 Patent, either directly or indirectly.




4852-2242-1670                                                               Google’s Answer to Original Complaint
                                                  -18-                               6:19-cv-00356-ADA
          Case 6:19-cv-00356-ADA Document 29 Filed 09/18/19 Page 19 of 26




         134.    Google admits that it has had knowledge of the ’032 Patent since being served

with Plaintiff’s Original Complaint on June 14, 2019. Except as expressly admitted, Google

denies the remaining allegations in paragraph 134.

         135.    Google admits that Exhibit 15 to Plaintiff’s Original Complaint purports to be a

chart comparing Google’s products to one or more claims of the ’032 Patent. Google denies the

remaining allegations in paragraph 135, including all allegations set forth in Exhibit 15, and

specifically denies that it infringes or has infringed the ’032 Patent, either directly or indirectly.

         136.    Google denies the allegations in paragraph 136, and specifically denies that it

infringes or has infringed the ’032 Patent, either directly or indirectly.

             COUNT VIII – ALLEGED INFRINGEMENT OF THE ’816 PATENT

         137.    Google incorporates by reference its responses to paragraphs 1–136 of Plaintiff’s

Original Complaint.

         138.    Google denies all allegations in paragraph 138, and specifically denies that it

infringes or has infringed the ’816 Patent, either directly or indirectly.

         139.    Google denies all allegations in paragraph 139, and specifically denies that it

infringes or has infringed the ’816 Patent, either directly or indirectly.

         140.    Google denies all allegations in paragraph 140, and specifically denies that it

infringes or has infringed the ’816 Patent, either directly or indirectly.

         141.    Google denies all allegations in paragraph 141, and specifically denies that it

infringes or has infringed the ’816 Patent, either directly or indirectly.

         142.    Google denies all allegations in paragraph 142, and specifically denies that it

infringes or has infringed the ’816 Patent, either directly or indirectly.

         143.    Google denies all allegations in paragraph 143, and specifically denies that it

infringes or has infringed the ’816 Patent, either directly or indirectly.


4852-2242-1670                                                               Google’s Answer to Original Complaint
                                                 -19-                                6:19-cv-00356-ADA
          Case 6:19-cv-00356-ADA Document 29 Filed 09/18/19 Page 20 of 26




         144.    Google admits that it has had knowledge of the ’816 Patent since being served

with Plaintiff’s Original Complaint on June 14, 2019. Except as expressly admitted, Google

denies the remaining allegations in paragraph 144.

         145.    Google admits that Exhibit 16 to Plaintiff’s Original Complaint purports to be a

chart comparing Google’s products to one or more claims of the ’816 Patent. Google denies all

allegations in paragraph 145, including all allegations set forth in Exhibit 16, and specifically

denies that it infringes or has infringed the ’816 Patent, either directly or indirectly.

         146.    Google denies the allegations in paragraph 146, and specifically denies that it

infringes or has infringed the ’816 Patent, either directly or indirectly.

                        RESPONSE TO DEMAND FOR A JURY TRIAL

         147.    Plaintiff’s demand for a trial by jury for all issues triable to a jury does not state

any allegation, and Google therefore is not required to respond. To the extent a responsive

pleading is deemed to be required, Google denies all allegations in paragraph 147.

                             RESPONSE TO PRAYER FOR RELIEF

         Paragraphs 148–154 include Plaintiff’s prayer for relief and contain no allegations, and

Google there is not required to respond. To the extent a responsive pleading is deemed to be

required, Google denies all allegations in Plaintiff’s prayer for relief and specifically denies that

Plaintiff is entitled to any relief.

                                         GENERAL DENIAL

         To the extent that any allegations of Plaintiff’s Original Complaint are not specifically

admitted, Google denies them.

                                       AFFIRMATIVE DEFENSES

         Subject to the responses above, Google alleges and asserts the following defenses in

response to the allegations, undertaking the burden of proof only as to those defenses deemed


4852-2242-1670                                                               Google’s Answer to Original Complaint
                                                  -20-                               6:19-cv-00356-ADA
          Case 6:19-cv-00356-ADA Document 29 Filed 09/18/19 Page 21 of 26




affirmative defenses by law, regardless of how such defenses are denominated herein.                      In

addition to the affirmative defenses described below, subject to its responses above, Google

specifically reserves all rights to allege additional affirmative defenses that become known

through the course of discovery.

                             First Defense – No Patent Infringement

         155.    Google does not infringe and has not infringed (not directly, contributorily, or by

inducement), either literally or under the doctrine of equivalents, and is not liable for

infringement of any valid and enforceable claim of any of the Patents-in-Suit.

                                Second Defense – Patent Invalidity

         156.    The claims of the Patents-in-Suit are invalid and unenforceable under 35 U.S.C.

§ 101 because the claims are directed to abstract ideas or other non-statutory subject matter.

         157.    The claims of the Patents-in-Suit are invalid and unenforceable under 35 U.S.C.

§ 102 because the claims lack novelty, and are taught and suggested by the prior art.

         158.    The claims of the Patents-in-Suit are invalid and unenforceable under 35 U.S.C.

§ 103 because the claims are obvious in view of the prior art.

         159.    One or more claims of the Patents-in-Suit are invalid due to obviousness-type

double patenting.

         160.    The claims of the Patents-in-Suit are invalid and unenforceable for failure to

satisfy the conditions set forth in 35 U.S.C. § 112, including failure of written description, lack

of enablement, and claim indefiniteness.

         161.    The claims of the Patents-in-Suit are invalid and unenforceable for failure to

satisfy the conditions set forth in 35 U.S.C. § 111.

         162.    The claims of the Patents-in-Suit are invalid and unenforceable for failure to

satisfy the conditions set forth in 35 U.S.C. § 116.


4852-2242-1670                                                          Google’s Answer to Original Complaint
                                                -21-                            6:19-cv-00356-ADA
          Case 6:19-cv-00356-ADA Document 29 Filed 09/18/19 Page 22 of 26




                         Third Defense – Limitation on Patent Damages

         163.    Plaintiff’s claim for damages, if any, against Google for alleged infringement of

the Patents-in-Suit are limited by 35 U.S.C. §§ 286, 287 and/or 288.

                   Fourth Defense – Patent Unenforceability (Unclean Hands)

         164.    The claims of the Patents-in-Suit are unenforceable, in whole or in part, due to

unclean hands.

                                   Fifth Defense – Patent Misuse

         165.    Plaintiff’s claims against Google for alleged infringement of the Patents-in-Suit

are barred by the doctrine of misuse.

                         Sixth Defense – Substantial Non-Infringing Uses

         166.    Any and all products or actions accused of infringement have substantial uses that

do not infringe and do not induce or contribute to the alleged infringement of the claims of the

Patents-in-Suit.

                           Seventh Defense – Use By The United States

         167.    Plaintiff’s claims for relief against Google are barred by 35 U.S.C. § 1498 in that,

upon information and belief, the accused subject matter is used or manufactured by or for the

United States, including but not limited to the Department of Defense.

                            Eighth Defense – Failure to State a Claim

         168.    Plaintiff’s Original Complaint fails to state a claim upon which relief can be

granted, including, but not limited to, failure of Plaintiff’s Original Complaint to meet the

standard for pleading set by the Supreme Court in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and

Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007).




4852-2242-1670                                                           Google’s Answer to Original Complaint
                                                 -22-                            6:19-cv-00356-ADA
          Case 6:19-cv-00356-ADA Document 29 Filed 09/18/19 Page 23 of 26




                                  Ninth Defense – Lack of Standing

         169.    Plaintiff lacks standing to assert the claims in Plaintiff’s Original Complaint and

its claims are thus barred because it because it does not own the Patents-in-Suit and lacks the

capacity to sue in this Court.

                                 Tenth Defense – Equitable Doctrines

         170.    Plaintiff’s claims are barred, in whole or in part, by equitable doctrines, including

the doctrines of waiver, laches, acquiescence, and/or equitable estoppel.

                         Eleventh Defense – Prosecution History Estoppel

         171.    Plaintiff is barred, under the doctrine of prosecution history estoppel, from

construing the claims of the Patents-in-Suit in such a way as may cover any accused products by

reasons of statements made to the United States Patent and Trademark Office during the

prosecution of the applications that led to the issuance of the Patents-in-Suit.

                           Twelfth Defense – License and/or Exhaustion

         172.    Plaintiff’s claims for relief are barred in whole or in part by an express or implied

license, and/or the patent exhaustion doctrine.

           Thirteenth Defense – Not an Exceptional Case Entitling Plaintiff To Relief

         173.    If Plaintiff is entitled to any remedy, Plaintiff is not entitled to a finding that this

case is exceptional warranting attorneys’ fees under 35 U.S.C. § 285, or pursuant to the Court’s

inherent power.

                                 Reservation of Additional Defenses

         174.    Google reserves the right to assert any additional defenses or counterclaims which

may now exist or in the future may be available based on discovery and further factual

investigation in this case.




4852-2242-1670                                                              Google’s Answer to Original Complaint
                                                  -23-                              6:19-cv-00356-ADA
           Case 6:19-cv-00356-ADA Document 29 Filed 09/18/19 Page 24 of 26




                               GOOGLE’S PRAYER FOR RELIEF

           175.   WHEREFORE, Google prays for judgment as follows:

                  a.     A judgment dismissing Plaintiff’s Original Complaint against Google with

                         prejudice;

                  b.     A declaration that Google has not infringed, contributed to the

                         infringement of, or induced others to infringe, either directly or indirectly,

                         any valid and enforceable claim of the Patents-in-Suit;

                  c.     A declaration that every asserted claim of the Patents-in-Suit is invalid and

                         unenforceable;

                  d.     A judgment declaring this case exceptional under 35 U.S.C. § 285 and

                         awarding Google its attorneys’ fees and prejudgment interest, and an

                         award to Google of all of its costs of this action;

                  e.     A judgment limiting or barring Plaintiff’s ability to enforce the Patents-in-

                         Suit in equity; and

                  f.     Such other and further relief as this Court may deem just and proper.

                                   DEMAND FOR JURY TRIAL

           In accordance with Fed. R. Civ. P. 38(b), Google demands a trial by jury on all issues so

triable.




4852-2242-1670                                                             Google’s Answer to Original Complaint
                                                  -24-                             6:19-cv-00356-ADA
          Case 6:19-cv-00356-ADA Document 29 Filed 09/18/19 Page 25 of 26




Dated: September 18, 2019.                /s/ Steve McConnico

                                          Steve McConnico
                                          Texas State Bar No. 13450300
                                          smcconnico@scottdoug.com
                                          Paige Arnette Amstutz
                                          Texas State Bar No. 00796136
                                          pamstutz@scottdoug.com
                                          S COTT, DOUGLASS & M C C ONNICO , LLP
                                          303 Colorado Street, Suite 2400
                                          Austin, TX 78701
                                          Telephone: (512) 495-6300
                                          Facsimile: (512) 495-6399

                                          Darin W. Snyder (Pro Hac Vice)
                                          dsnyder@omm.com
                                          Luann L Simmons (Pro Hac Vice)
                                          lsimmons@omm.com
                                          David S. Almeling (Pro Hac Vice)
                                          dalmeling@omm.com
                                          Mark Liang (Pro Hac Vice)
                                          mliang@omm.com
                                          Amy K. Liang (Pro Hac Vice)
                                          aliang@omm.com
                                          Daniel Silverman (Pro Hac Vice)
                                          dsilverman@omm.com

                                          O’MELVENY & MYERS LLP
                                          Two Embarcadero Center
                                          28th Floor
                                          San Francisco, CA 94111-3823
                                          Telephone: (415) 984-8700
                                          Facsimile: (415) 984-8701

                                          Attorneys for Defendant Google LLC




4852-2242-1670                                                  Google’s Answer to Original Complaint
                                       -25-                             6:19-cv-00356-ADA
          Case 6:19-cv-00356-ADA Document 29 Filed 09/18/19 Page 26 of 26




                                CERTIFICATE OF SERVICE

         Pursuant to the Federal Rules of Civil Procedure and Local Rule CV-5, I hereby certify

that, on September 18, 2019, all counsel of record who have appeared in this case are being

served with a copy of the foregoing via the Court’s CM/ECF system.

                                                 /s/ Steve McConnico
                                                Steve McConnico




4852-2242-1670                                                         Google’s Answer to Original Complaint
                                              -26-                             6:19-cv-00356-ADA
